887 F.2d 1095
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Johnny B. SCHWALLER, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 89-3245.
United States Court of Appeals, Federal Circuit.
Sept. 22, 1989.Rehearing Denied Oct. 23, 1989.

Before FRIEDMAN, BISSELL and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (Board), Docket No. AT07528810608, dismissing the appeal of Johnny B. Schwaller for lack of jurisdiction, is affirmed.

OPINION

2
Voluntary actions initiated by an employee cannot be appealed to the Board.    Covington v. Department of Health & Human Servs., 750 F.2d 937, 941 (Fed.Cir.1984).  We have considered the entire record and conclude that, in dismissing Schwaller's petition, the Board correctly determined that Schwaller's resignation was voluntary.  Accordingly, we affirm the Board's decision on the basis of the administrative judge's opinion.